     Case 2:20-cv-00160-WBV-MBN Document 1-4 Filed 01/15/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA

 CAMERON PEARL                    *                          CIVIL ACTION
                                  *
 VERSUS                           *                          NUMBER:
                                  *
 REN KEQI, WILLIAM DOWIE, SAFETY  *                          JUDGE:
 INSURANCE COMPANY, ABC INSURANCE *
 COMPANY, JOSE GUERRERO,          *                          MAGISTRATE:
 ROADRUNNER CHARTERS,INC.,        *
 PENNSYLVANIA MANUFACTURERS’      *
 ASSOCIATION INSURANCE COMPANY,   *
 AND INDIAN HARBOR INSURANCE      *
 COMPANY                          *
                                  *

 * * * * * * * * * * * * * * * *


FILED: ____________________________             _________________________________
                                                DATE

      CERTIFICATE OF COMPLIANCE WITH RULE 28 U.S.C. § 1447(b)

      NOW COME defendants, Performance Peterbilt of Tallahassee, LLC and Sentry

Select Insurance Company, which certify that the following documents are submitted in

accordance with 28 U.S.C. § 1447(b):

      1.     A List of Parties with respective counsel representing each party;

      2.     A copy of all pleadings filed in the state court proceeding as follows:

             a)     Petition for Damages dated 11/22/19;

             b)     Citation to Defendant, Jose Guerrero, issued by Chelsea Richard
                    Napoleon, Clerk of Court, Civil District Court, Parish of Orleans dated
                    11/26/19 (No Affidavit of Long-Arm Service);
Case 2:20-cv-00160-WBV-MBN Document 1-4 Filed 01/15/20 Page 2 of 2



       c)       Motion for Extension of Time on behalf of defendants, Jose Guerrero,
                Roadrunner Charters, Inc., Pennsylvania Manufacturers’ Association
                Insurance Company dated 1/8/2020;

       D)       Request for Notice on behalf of defendants, Jose Guerrero, Roadrunner
                Charters, Inc., Pennsylvania Manufacturers’ Association Insurance
                Company dated 1/8/2020;

                                                       Respectfully submitted,




                                                       /s/ Charles M. Ponder, III
                                                       CHARLES M. PONDER, III, #2052
                                                       PONDER LAW FIRM
                                                       935 Gravier Street, Suite 835
                                                       New Orleans, Louisiana 70112
                                                       Telephone: (504) 528-3066
                                                       Facsimile: (504) 528-3077



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of January, 2020, I electronically filed the
       foregoing with the Clerk of Court by using the CM/ECF system which will send a
       notice of electronic filing to the following: All counsel of record. I further certify
       that I mailed the foregoing document and the notice of electronic filing by first-class
       mail and e-mail to the following non-CM/ECF participants: None.


                            /s/ Charles M. Ponder III
                                  CHARLES M. PONDER, III
